            Case 3:20-cr-30018-MGM Document 52 Filed 08/28/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      CRIMINAL NO. 20-30018-MGM
                                               )
JOHN RATHBUN                                   )

                                       NOTICE OF ALIBI

       Pursuant to Fed. R. Crim. P. 12.1(a)(2), defendant hereby gives notice of his intended

alibi defense. At the time of the offenses alleged, Rathbun was at the following locations:

       •     Traveling by car from E Longmeadow to the East Springfield and Indian Orchard

             neighborhoods of Springfield;

       •     90 El Paso Street, Springfield, Massachusetts and vicinity;

       •     72 Glenmore St., Springfield, Massachusetts and vicinity;

       •     Traveling by car from the East Springfield and Indian Orchard neighborhoods of

             Springfield.

       Defendant intends to rely on some, but not necessarily all, of the following witnesses to

establish his presence at locations other than the place of the charged offense:

       •     Keeper of the Records, Verizon Wireless;

       •     One or more practitioners in the field of Cellular Telephone Site Location

             Information Analysis;

       •     Devin Austin, Springfield, Massachusetts;

       •     Gabriel Martinez, Springfield Massachusetts.

       Defendant reserves the right to supplement this Notice as facts and further investigation

warrant.
         Case 3:20-cr-30018-MGM Document 52 Filed 08/28/20 Page 2 of 2



                                                       JOHN RATHBUN
                                                       By his attorney,


                                                       /s/ Timothy G. Watkins
                                                       Timothy G. Watkins
                                                       Federal Defender Office
                                                       51 Sleeper Street, Fifth Floor
                                                       Boston, MA 02210
                                                       Tel: 617-223-8061


                                 CERTIFICATE OF SERVICE

        I, Timothy G. Watkins, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) on August 28, 2020.

                                               /s/ Timothy G. Watkins
                                               Timothy G. Watkins




                                                -2-
